Dismissed and Opinion filed July 3, 2002








Dismissed and Opinion filed July 3, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00466-CV
____________
 
JEANNINE CHERQUI, ALBERT CHERQUI,
ALICE CHERQUI and CHARLES CHERQUI, Appellants
 
V.
 
JOHN BERRY, M.D., RANDOLPH EVANS,
M.D., ANNETTE HOWARD, M.D., and MARY ELLEN VANDERLICK, M.D., Appellees
 

 
On
Appeal from the 129th District Court
Harris
County, Texas
Trial
Court Cause No. 97-30229
 

 
M E M O R A N D U M  O
P I N I O N
This is an attempted appeal from a final judgment signed
January 14, 2002.  Appellants filed a
timely motion for new trial.  Appellants= notice of appeal was not filed until
May 2, 2002.




An appellate court=s jurisdiction is invoked by the
timely filing of a notice of appeal. Tex.
R. App. P. 25.1(b).  When an
appellant has filed a timely motion for new trial, motion to modify the
judgment, motion to reinstate, or request for findings of fact and conclusion
of law, the notice of appeal must be filed within ninety days after the date
the judgment is signed.  Tex. R. App. P. 26.1(a).  Appellant=s notice of appeal was filed more
than ninety days after the judgment was signed. 
A motion for extension of time is necessarily implied when an appellant,
acting in good faith, files a notice of appeal beyond the time allowed by rule
26.1, but within the fifteen-day grace period provided by Rule 26.3 for filing
a motion for extension of time.  See
Verburgt v. Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the
predecessor to Rule 26).  The appellant
must offer a reasonable explanation for failing to file the notice of appeal in
a timely manner.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt,
959 S.W.2d at 617-18.  Appellants= notice of appeal was not filed
within the fifteen-day period provided by rule 26.3, however.  
On June 17, 2002, appellees Annette Howard, M.D. and Mary
Ellen Vanderlick, M.D. filed a motion to dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a).  On June 21, 2002, appellees Randolph Evans, M.D. and John Berry,
M.D. filed a motion to join the motion to dismiss.  Appellants filed no response to either
motion.  The motions are granted.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed July 3, 2002.
Panel consists of Chief Justice
Brister and Justices Anderson and Frost.
Do Not Publish C Tex. R. App. P.
47.3(b).